Citation Nr: 0709088	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for multiple lipomas.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a deviated nasal septum of the left side.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that when the claim originally came before the 
Board, the issues on appeal included the following:

1.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
back disability.
2.  Entitlement to service connection for 
multiple lipomas.
3.  Entitlement to service connection for 
post-traumatic stress disorder (PTSD).
4.  Entitlement to service connection for 
sleep apnea as secondary to left-sided 
deviated nasal septum.
5.  Entitlement to an increased 
(compensable) evaluation for left-sided 
deviated nasal septum.  

On May 13, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.  At 
the hearing, the veteran withdrew his appeal on the issues of 
entitlement to service connection for a blood disorder and 
for a left ankle disorder, to include arthritis.  Also at the 
hearing, the veteran provided testimony on all five issues 
listed above.

In October 2003, the Board issued a Decision/Remand.  The 
Board found that the veteran had submitted new and material 
evidence, and it reopened the veteran's claim with respect to 
his back.  The Board went on to deny the veteran's claim for 
service connection for sleep apnea.  The remaining issues 
were remanded to the RO via the Appeals Management Center 
(AMC) for development.  

The AMC subsequently issued a decision in February 2005.  In 
that decision, the AMC granted the veteran's request for an 
increased evaluation for his deviated septum.  A 10 percent 
evaluation was assigned.  The AMC also granted service 
connection for PTSD; a 50 percent disability rating was 
awarded.  Service connection was denied a back disability and 
multiple lipomas.  

The veteran was informed of the action and he expressed 
disagreement with the disability evaluation that was assigned 
for his PTSD.  That issue was subsequently perfected and now 
is before the Board.  The veteran also noted that he was not 
in agreement with the 10 percent evaluation assigned for his 
deviated septum.

With respect to the deviated septum, although the AMC has 
stated that this is the highest rating that may be assigned 
for the condition, this is not true.  A higher extraschedular 
evaluation may be assigned.  As such, this is not a full 
grant of the benefit sought on appeal because a higher rating 
is available.  A claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the issue remains before the Board.

It is noted that the veteran's accredited representative, 
Vietnam Veterans of America, submitted an "Informal Hearing 
presentation" that was dated May 25, 2005.  In that 
document, the organization claimed that the veteran had 
presented new and material evidence sufficient to reopen his 
claim involving sleep apnea.  This item is referred back to 
the RO for processing and it is not now before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additionally, after the Decision/Remand was issued, the 
appellant submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated January 31, 2006.  On that form, the appellant 
wrote that he desired another hearing before a Veterans Law 
Judge.  He asked that he be allowed to present information on 
all of the issues noted above.  Pursuant to 38 C.F.R. § 
20.703 (2006), an appellant may request a hearing before the 
Board subject to the restrictions of 38 C.F.R. § 20.1304 
(2006).  Although the appellant has already been given the 
opportunity to present testimony before the Board, since that 
hearing, the appellant's appeal has somewhat changed and now 
includes two items that were not addressed in that original 
hearing.  This does appear to be good cause and to not allow 
for a hearing before the Board might be prejudicial to the 
veteran.  

A hearing on appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2006).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2006), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2006).  As such, the claim will be remanded.  

The Board further notes that the veteran's deviated septum 
disability has been rated as 10 percent disabling pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 6502 (2006).  This is the maximum schedular amount 
available.  However, an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) (2006) may be assigned, and this must be 
addressed by the RO before the Board issues a decision on 
this issue.  In this regard, pursuant to the duty to notify, 
the veteran should be notified of the elements necessary to 
substantiate a claim of entitlement to an extraschedular 
evaluation.  38 U.S.C.A. §§ 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2006).  Specifically, the veteran 
should identify and/or provide evidence that his service-
connected deviated septum presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or the need for frequent periods 
of hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2006).  
Hence, this issue must also be remanded for processing by the 
RO.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO should advise the veteran in writing 
that he may submit proof of marked 
interference with employment or the need 
for frequent periods of hospitalizations 
due to his deviated septum.  This 
evidence may include letters or 
attendance statements from employers 
showing time lost from work due to this 
service-connected disability.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should schedule the appellant 
for a Travel Board hearing, as requested 
in the veteran's request.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304 (2005).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until he is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



